DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendment received November 19, 2020.  Claims 1, 2, 4, 6, 7, 9, 13, and 14 were amended.  Claims 1-20 are pending.
The objection the abstract set forth in the last office action (mailed 8/21/2020) is withdrawn in view of the amended abstract received 11/19/2020.
The rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn due to the amendment received 11/19/2020.
The rejection of claims 7-8 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends as set forth in the last office action is withdrawn due to the amendment received 11/19/2020. The claims are rejected as set forth below in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 7 sets forth Ar1 groups as “cyano; trifluoromethyl; or fluoro”.  Claims 1 and 2, upon which claim 7 depends, do not define Ar1 as these groups.  While the group are described as substituent groups that may be on an aryl or heteroaryl, the groups themselves are not included as Ar1 main groups.  Accordingly, claim 7 recites groups for Ar1 outside the scope of claim 1.  Claim 8 is included in the rejection as the claim depends from claim 7.
(Note:  See also MPEP 2173.05(h) which discusses claim format for alternative limitations and Markush grouping.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0179403 A1). [Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.]
Kim et al. discloses compounds for an EL device according to formula 1C (see abstract):

    PNG
    media_image1.png
    106
    383
    media_image1.png
    Greyscale
.
The group may be an indole group as T3and T4 may be carbon (see par. 22), ring A2 may be a carbocyclic ring  (see par. 20), and X1 may be N[(L1)a1-(R1)b1] (see par. 26) per instant –L1-Ar1.  X4 and X5 may be a carbon-containing group (see par. 27).  The A2 ring comprises at least one substituent group (see par. 20) per instant -L2-Ar2:
 
    PNG
    media_image2.png
    32
    185
    media_image2.png
    Greyscale
.
L12 group or may not be present as “a12” may be zero (see par. 29-30) and R12 may include an aryl group (see par. 31) per instant Ar2 group.  Integers “a” may be 0 to 5 and integers “b” may be selected as 0 to 4.  X4 may be selected as -C-(L4)a4-(R4)b4 (see par. 27) per instant -L3-Ar3.
R1, R12 and R4 may be selected as aryl group (see par. 31).
	Regarding claims 2 and 4, per instant L1, Kim L1 may be phenylene or naphthalene (see par. 29). Per instant L2 and L3, Kim L4 and L12 may be single bond as L group are not required to be present or may be aryl group (see par. 29-30).  Per instant Ar2 and Ar3, Kim R4 and R12 may be aryl groups (see par. 31).  Per instant Y, Kim X5 may be C-(L5)a5-(R5)c5 where a5 may be zero (see par. 30) and R5 may be an aryl (see par. 31). See also par. 114 and 139 for discussion of specific arylene and aryl groups.

	Regarding claims 5 and 6 and the instant Ar1 group, Kim R1 may include a dibenzofuranyl or dibenzothiophenyl (see par. 139).
	Regarding claims 7 and 8 and specifically claimed Ar1 groups, Kim teaches R1 may include at least a phenyl group substituted with at least a -Si(Q31)(Q32)(Q33) group (see par. 140-141).
	Regarding claims 9-11, groups corresponding to instant Ar1, Ar2, and Ar3 and instant L1, L2 and L3 are defined by Kim as groups L1, L4, L12, R1, R4 and R12 as discussed above and in par. 110, 113-120, and 135-140.  Specifically regarding Formula 2, Kim R1 may be phenyl substituted with phenyl (see par. 139-140) or may be selected as terphenyl (see par. 139).
	Regarding claims 12 and 13, a Kim R1 may be phenyl (see par. 139) substituted with at least one (which includes 2) heteroaryl group (see par. 140). Dibenzofuranyl and dibenzothiophenyl are taught as known heteroraryl groups within the reference (see par. 139).  Alternatively, Kim also teaches L1 may be phenylene and multiple R1 groups may be dibenzofuranyl or dibenzothiophenyl (see par. 110, 113-120, and 135-140).  
	Regarding claim 14-18, Kim R1 may be fluorenyl or dibenzosilolyl group (see par. 139) (which may be further substituted with an aryl per instant Ar5) (see par. 140).
	 While Kim does not appear to exemplify compounds of instant Formula 1, given the teachings of Kim formula 1C with specifically defined groups, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed compounds as disclosed by Kim for an EL device, wherein the resultant compounds would also meet the limitations of the instant claims.  One would expect to achieve functional 
	Regarding claim 20, the material of formula 1C is in a layer of a device (see abstract).  Kim also teaches hole transport layer material according to instant Formula 6 (see par. 195 and Formula 201A-1 as defined, see par. 232 and more specifically see compounds at page 184). It is noted that claim 20 only recites the electron transport layer is on the light emitting layer, so the side of the light emitting layer is not specified.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0179403 A1) in view of Kim et al. (US 2015/0034915 A1).
Kim et al. (US 2017/0179403) is relied upon as set forth above.
Kim et al. sets forth the Formula 1C compound is in a layer of a device and teaches a device includes an electron transport layer (see Kim ‘403 par. 344-349).  It is not seen where Kim ‘403 teaches the specific compound instant Formula 5 for an electron transport layer.  Kim et al. ‘915, teaches in analogous art, compounds within instant Formula 5 (see Kim ‘915 par. 69 and 27) for a layer between an emission layer and a cathode (see par. 27).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a compound the same as an instant Formula 5 compound in a layer of a device, because one would expect the material to be similarly useful as a functional material in the device.  One would expect to achieve an operational device including the compound with a predictable result and a reasonable expectation of success.

Claims 1-4, 7, 9-11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 2007/0224448 A1).
Ikeda et al. teaches indole compounds (1) or (2) (see par. 30), which may include as group “Cz” indole groups (6), (7), or (8) (see par. 39).  In the formula(s), L is a single bond, aryl or heteroaryl (see par. 32), “FA” is a condensed ring group (see par. 34) and R groups include aryl or heterocyclic groups (see par. 42-43).  Either “FA” or R groups, respectively, according to Ikeda et al. read upon instant Formula 1 Ar1 to Ar3 groups and L1 to L3 groups.  

    PNG
    media_image3.png
    77
    538
    media_image3.png
    Greyscale
(par. 30)

    PNG
    media_image4.png
    346
    402
    media_image4.png
    Greyscale
(par. 39).
 Regarding claims 7-11, an alkoxy group or aryl may be include as a substituent (see par. 41, 50).  (See also terphenyl at par. 42.)
	Regarding claims 14-16, fluorenyl is specifically taught (see par. 26).
While Ikeda et al. does not appear to exemplify compounds of instant Formula 1, given the teachings of Ikeda et al. formulas (6), (7), and/or (8) with specifically defined groups, it would have been obvious to one of ordinary skill in the art before the effective filing date of the .

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 2007/0224448 A1) in view of Kim et al. (US 2015/0034915 A1).
Ikeda et al. is relied upon as set forth above.
Ikeda et al. teaches indole-containing compounds (see par. 30-39) for a multiple-layered EL device (see Ikeda par. 72-110, 120).  It is not seen where Ikeda teaches the specific compound instant Formula 5 for an electron transport layer.  Kim et al. ‘915, teaches in analogous art, compounds within instant Formula 5 (see Kim ‘915 par. 69 and 27) for a layer between an emission layer and a cathode (see par. 27).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a compound the same as an instant Formula 5 compound in a layer of a device according to Ikeda, because one would expect the material to be similarly useful as a functional material in the device.  One would expect to achieve an operational device including the compound with a predictable result and a reasonable expectation of success.
Ikeda et al. teaches indole-containing compounds for an EL device.  It is not seen where Ikeda teaches the specific compound instant Formula 6 for a further layer.  Kim et al. ‘915, teaches in analogous art, compounds within instant Formula 6 (see Kim ‘915 claim 14, Formula 300) for a layer of an EL device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a compound the same as .

Response to Arguments
Applicant's arguments filed November 19, 2020 have been fully considered but they are not persuasive. 
Regarding rejection of claims 7 and 8 under 35 U.S.C. 112(d),  on page 37 of the remarks applicant suggests claim 7 was amended to recite cyano, trifluoromethyl, fluoro or methoxy as substituents on a phenyl group, but as amended, the claim only appears to set forth phenyl as substituted with trimethylsilyl.  Amended claim 7 uses semi-colon punctuation to separate the cyano, trifluoromethyl, fluoro, and methoxy members of the group.  Claim 7 currently recites as the Ar1 itself –
a) phenyl group substituted with a trimethylsilyl group;
b) cyano group;
c) trifluoromethyl group; 
d) fluoro group; or 
e) methoxy group.
The claim language is not clear that each of cyano, trifluoromethyl, fluoro or methoxy are intended as substituents each upon an Ar1 phenyl group.
Regarding the obviousness rejections over Kim (US 2017/0179403), on page 39 of the remarks applicant argues Kim does not disclose “A2 is necessarily selected as benzene structure” additional compounds different from those of overlapping scope with applicant compounds does not constitute a teaching away from any of the disclosed compounds, because the disclosure of Kim does not criticize, discredit or otherwise discourage forming defined Kim compounds the same as compounds claimed by applicant (see MPEP 2123).
At the middle of page 39 of the remarks, applicant sets forth example compounds 1-141,142,177, 252 and 256 of Kim are different from the instant claims. The teachings of Kim are not limited to example compounds.  In response, per MPEP 2123, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).”  
At the bottom of page 39 to the top of page 40 of the remarks, applicant argues “the compounds of Formula 1C of Kim are intended to achieve a different purpose than the instantly claimed compounds”.   In response, claims 1-18 are compound claims and also do not recite an intended purpose.  In response to applicant's argument, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Kim ‘403 teaches compounds having a structure the same as the claimed compounds as explained in the rejection. Claims 19 and 20 are the only device claims.  It is noted that claim 20 does not specify that the electron transport layer is “on” any particular side of the light emitting layer.  Also, in instant 2015/0034915) is combined with the primary reference Kim to establish the obviousness of a device structure of instant claim 19 having an electron transport layer having specific compound 5. Again, in claim 19, the indole material Formula 1 is not required to have a specific function. The instant device claims set forth layers “on” one another, but do not specifically require how the layers are arranged in order or how they may be adjacent one another.
At the middle of page 40, applicant argues Kim uses “second compound” Formula 2A or 2B as hole transport material.  In response, the claims do not exclude other “hole transport” material from being present in a device.  The material Formula 2A or 2B in Kim has not been relied upon for the teaching of indole compounds in a device.
At the bottom of page 40, applicant alleges “embodiments of the present application can have a long half-life under high luminance conditions” while Kim “is only aimed at low driving voltage and high efficiency”.  In response, MPEP 2144 explains, “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006)”.  Further, the office notes that no half-life properties or requirements have been claimed.  The arguments at the bottom of page 40 to top of page 41 do not explain specific, comparative data commensurate in scope with the instantly claimed subject matter and the teachings of the closest prior art.  Per MPEP 2145, “If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, (en banc). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).”
Regarding the obviousness rejections over Ikeda, at pages 41 to 42 of the remarks, applicant argues Ikeda discloses compounds where the substitution group is alkyl group instead of aryl group.  In response, the office maintains, Ikeda clearly teaches an aryl substituent group may be selected (R groups include aryl or heterocyclic groups (see par. 42-43)).  The fact that a reference "discloses a multitude of effective combinations does not render any particular formulation less obvious.”  (Merck & Co., Inc. v. Biocraft Labs, 874 F.2d 804, 808 (Fed. Cir. 1989) In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).   Also, per MPEP 2123 “"[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).”
Applicant argues on page 42 that Ikeda teaches the compounds for host material and that instant Formula 1 compounds may be used in a different layer than the light emitting layer.  In response, claims 1-18 are compound claims and the argument of an intended use is not persuasive.  Regarding device claims 19 and 20, secondary reference Kim has been combined Ex Parte Smith, 83  USPQ.2d  at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396).  
Applicant argues on page 42 of the remarks “it would be difficult for one of ordinary skill to infer whether Ikeda achieves the same advantageous effect as embodiments of the present application under severe conditions based on the disclosure of Ikeda.”  In response, the arguments at page 42 do not explain specific, comparative data commensurate in scope with the instantly claimed subject matter and the teachings of the closest prior art.  Per MPEP 2145, “If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) (en banc). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).”  Furthermore,  results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DAWN L GARRETT/Primary Examiner, Art Unit 1786